DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/20 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Barone et al. (US 9,097,011) alone or alternatively, in view of Ward et al. (US 4,725,457) and further, in view of Kusano et al. (US 2015/0291724).
Regarding claim 1, Barone et al. teaches an article (col. 1, lines 15-23) comprising a polymeric foam board having a primary surface and an intumescent coating on a primary surface of the polymeric foam board (col. 2, lines 14-17, col. 4, lines 8-13), the intumescent coating comprising: a. a polymeric binder; b. expandable graphite particles dispersed within the polymeric binder (col. 2, lines 17-63), an average particle size in a range of about 0.0001 to 5 millimeters (about 0.1 to about 5000 microns, col. 6, lines 55-58) which overlaps the claimed range of 0.07 to 0.60 millimeters and a concentration of about 0.1 to about 20 wt% (col. 6, lines 67-68), which overlaps the claimed range of 15 to 80 weight-percent based on total weight of intumescent coating; c. a phosphorous material (col. 5, lines 23-31) and d. a boron-containing compound (col. 4, line 67, col. 5, line 26).
Barone et al. teaches phosphorous material in an amount of about 1 to about 60 wt% (col. 5, lines 46-49) based on total weight of intumescent coating which would result in an amount of phosphorous that broadly overlaps phosphorous at a concentration as presently claimed of 2 to 15 weight-percent and boron-containing compound in an amount of about 1 to about 50 wt% (col. 5, lines 9-12) based on total intumescent coating weight which would result in an amount of boron that broadly overlaps boron concentration as presently claimed of greater than zero to two 
Alternatively, Ward et al. teaches an intumescent coating comprising a phosphorous material that provides phosphorous at a concentration of about 0.05 to about 20 percent by weight	based on total intumescent coating weight (col. 4, lines 21-48) which overlaps the claimed range of 2 to 15 weight-percent and boron-containing compound in an amount of about 0.1 to about 10 wt% (col. 8, lines 23-38) based on total intumescent coating weight which overlaps boron concentration as presently claimed of greater than zero to two weight-percent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose an amount of phosphorous and boron, including amounts claimed, for the intumescent coating of Barone et al. in order to provide the desired amount of char promoting property (Ward et al., col. 4, lines 46-48, col. 8, lines 23-29).
Barone et al. alone or alternatively, in view of Ward et al. fails to teach wherein the polymeric binder comprises a polyurethane as claimed.
However, Kusano et al. teaches a polyurethane having a tensile elongation of 50% or more (paragraph [0171]) that can be used as a coating material (paragraph [0180]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include polyurethane in the polymeric binder of Barone et al. alone or alternatively, in view of Ward et al. in order to provide sufficient handling property and chemical resistance (Kusano et al., paragraph [0171]).
While there is no explicit disclosure of the expandable graphite particles having an onset temperature as claimed, given that Barone et al. discloses that when the expandable graphite is exposed to a flame or heat source having a temperature of about 150.degree.  C. or greater, the intercalants decompose and release gases (col. 6, lines 44-47) and given that Barone et al. teaches expandable graphite particles identical to that presently claimed, including average particle size and concentration, it is clear that the expandable graphite particles of Barone et al. would inherently have an onset temperature as presently claimed, absent evidence to the contrary.
It is noted that Barone et al. does not disclose how the average particle size of the expandable graphite particles is measured. However, given that the average particle size of the prior art overlaps the presently claimed range, absent evidence to the contrary regarding the criticality of how average particle size is measured, it is the Examiner’s position that Barone et al. meets the presently claimed limitation.
Given that the article of Barone et al. alone or alternatively, in view of Ward et al. and further in view of Kusano et al. comprises a foam substrate and at least one layer of the intumescent coating on at least one surface of the foam substrate, it is clear that the article is free of an object that is in contact with the intumescent coating and that sandwiches the intumescent coating between it and the polymeric foam board.
Given that Barone et al. alone or alternatively, in view of Ward et al. and further in view of Kusano et al. teaches intumescent coating identical to that presently claimed, including materials and structure, it is clear that the intumescent coating inherently has a tensile elongation of at least 50 percent and less than 100 percent at 23 degrees Celsius as measured according to ISO 37, has a storage modulus of less than 1 x 106
Given that Barone et al. does not require the claimed materials, it is clear that the intumescent coating is halogen-free, free of sodium silicate, free of polyurea elastomer, and free of formals of pentaerythritol and dipentaerythritol.  
Regarding claim 2, Barone et al. teaches wherein the polymeric foam board is a thermoplastic polymer foam board (col. 4, lines 8-18).  
Regarding claim 3, Barone et al. teaches wherein the polymeric foam board comprises expande or extruded polystyrene foam (col. 4, lines 8-13), i.e. up to 100 weight percent, which overlaps the claimed range of more than 50 weight-percent styrenic polymer based on total polymer weight in the polymeric foam board.
Regarding claim 6, while there is no explicit disclosure of the expandable graphite particles having an onset temperature as claimed, given that Barone et al. discloses that when the expandable graphite is exposed to a flame or heat source having a temperature of about 150.degree.  C. or greater, the intercalants decompose and release gases (col. 6, lines 44-47) and given that Barone et al. teaches expandable graphite particles identical to that presently claimed, including average particle size and concentration, it is clear that the expandable graphite particles of Barone et al. would inherently have an onset temperature as presently claimed, absent evidence to the contrary.
Regarding claim 7, Barone et al. teaches wherein the phosphorous material is any one or any combination of more than one material selected from a group consisting melamine polyphosphate and ammonium phosphate (col. 5, lines 22-31).  
Regarding claim 8, given that Barone et al. does not require perforations, it is clear that the intumescent coating is free of perforations.  
Regarding claim 9, Barone et al. teaches wherein the intumescent coating has a dry thickness in a range of	 about 0.025 to about 2.54 millimeters (about 1 mil to about 100 mil, col. 7, lines 45-49) which overlaps the claimed range of 0.6 to 1.8 millimeters on the polymeric foam board. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Response to Arguments
Applicant's arguments 12/15/20 have been fully considered but they are not persuasive. 
Applicant argues that Barone states that the carbonific includes at least pentaerythritol and chlorinated paraffin wax (column 2, lines 54-57) which are excluded from the presently claimed invention.
However, this portion of Barone is only one embodiment. Attention is drawn to col. 5, lines 50-68 which discloses that the carbonific includes materials where pentaerythritol and chlorinated paraffin wax are merely alternatives and not required. Further attention is drawn to claim 1 of Barone which similarly discloses that the carbonific is selected from a list that mentions pentaerythritol and chlorinated paraffin wax as alternatives, and therefore, optional and not required. Additionally, the citation that includes this portion of Barone is used in the rejection of record to teach the polymeric binder and expandable graphite. Further, this citation includes several aspects that do not require these components. Therefore, Barone alone or alternatively, in view of Ward et al. and further in view of Kusano et al. teaches an article that is halogen-free, free of sodium silicate, free of polyurea elastomer, and free of formals of pentaerythritol and dipentaerythritol, as presently claimed.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787